UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7417



NATHANIEL B. APPLEBY-EL,

                                              Plaintiff - Appellant,

          versus

BISHOP ROBINSON, Secretary, Public Safety &
Corrections; RICHARD LANHAM, Commissioner,
Division of Corrections; EUGENE NUTH, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-95-1253-AW)

Submitted:   March 13, 1997                 Decided:   March 19, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel B. Appleby-El, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Appleby-El v. Robinson, No. CA-95-1253-AW (D. Md. Aug. 2, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2